Title: To George Washington from Colonel Henry Knox, 21 April 1776
From: Knox, Henry
To: Washington, George



Sir
Norwich [Conn.] April 21, 1776

Agreable to your Excellencys Instructions I tarried at Cambridge ’till all the Ordnance & Stores in my department were on the way to this place, which to my great mortification was not till the 14th instant—The detention was owing to the Zeal of the General Assembly which promis’d more than their activity could perform—In my passing thro’ Providence Governor Cook & a number of the principal people were very pressing

for me to take Newport in my way, in order to mark out some works of Defence for that place. The spirited Conduct of the Colony troops posted there in driving away the Kings Ships alarm’d the whole Colony for the safety of Its Capital[.] Knowing your Excellencys anxiety for the preservation of every part of the Continent I conceiv’d it to be my duty to act in conformity to your wishes, especially as I could get to Norwich as soon as the stores which sat out for norwich on the 14th: Accordingly I went to Newport and mark’d out five Batteries which from the advantageous situation of the Ground must when executed render the harbour exceedingly secure—In this I humbly hope for your Excellencys approbation.
Mr Cheever as expected is this day arrivd In with the powder & some Stores being the last division which I shall endevor to get away as soon as possible & if the Wind shall be fair I propose going by water, if not by Land—Lt Colo. Burbeck declin’d complying with your Excellencys orders alledging that the province had settl’d on him 4/ Sterlg ⅌ day during Life after the war was over, which if he went out of the Province he might perhaps lose—Lt Colo. Mason who came with the Ordnance to this Town being in ill health I have permit to go by Land—I am going down to Admiral Hopk⟨ins⟩ to receive his directions concerning the safety of sending out the stores, as some of the Kings Ship’s Yesterday chas’d in A Vessell to New London—and also to endevor to get the brass mortars which he brought from [New] Providence if not particularly appropriated. I sincerely wish Your Excellency every earthly blessing and am with the greatest Respect Your Excellencys Most ObDt & Most Humble Servant

Henry Knox

